59 F.3d 1248
Kara Cross, Debra York, Martha O'Quinn, Melissa Weltin, MaryStalnacher, Secunda Davis, Carolyn Thackerv.State of Alabama, State Department of Mental Health & MentalRetardation, J. Michael Horsley, Associate Commissioner ofState Department of Mental Health and Mental Retardation, R.Emmett Poundstone, III, Associate Commissioner, LarryStricklin, Facility Director of Taylor Hardin Secure Medical Facility
NO. 92-7005
United States Court of Appeals,Eleventh Circuit.
June 20, 1995
N.D.Ala., 49
F.3d 1490

1
DENIALS OF REHEARING EN BANC.